Citation Nr: 1517726	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection or an acquired psychiatric disorder other than PTSD, characterized as major depressive disorder.  


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision, in which the RO reopened but denied the Veteran's claim for service connection for PTSD, and a March 2012 rating decision, in which the RO denied the Veteran's claim for service connection for major depressive disorder.  

With respect to the PTSD claim, the Veteran filed a notice of disagreement (NOD) in October 2011.  In March 2012, the RO issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.  

With respect to the depressive disorder claim, the Veteran filed an NOD in April 2012.  In April 2014, the RO issued an SOC, and the Veteran filed a substantive appeal that same month.  

In January 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

As for the characterization of the appeal, it is noted that, regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the previously-denied claim for service connection has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, given the Board's favorable disposition on the request to reopen, the Board has characterized that portion of the appeal pertaining to the Veteran's PTSD as encompassing the first and second matters set forth on the title page.  

After the RO's last adjudication of the Veteran's claims in the April 2014 SOC and SSOC, the Veteran and his attorney submitted additional evidence, to include a January 2015 letter from the Veteran's VA clinical psychologist.  This additional evidence was accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.800, 20.1304 (2014).  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  

The Board's decision reopening the claim for service connection for PTSD is set forth below.  The claims for service connection for PTSD, on the merits, as well as for an acquired psychiatric disorder other than PTSD, characterized as major depressive disorder, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a May 1991 decision, the Board denied the Veteran's claim for service connection for PTSD.  

3.  New evidence associated with the claims file since the May 1991 denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board's May 1991 denial of the claim for service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

2.  As additional evidence received since the Board's May 1991 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for PTSD, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  

Under the legal authority in effect at the time of prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 1990 and 2014); 38 C.F.R. § 3.303 (1990-2014).    

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (1990-2014).

By way of background, the Veteran filed a claim for service connection for PTSD in August 1989.  In September 1989, the RO denied the claim on the basis that the Veteran's PTSD diagnosis was not supported by the evidence of record and was not found to be related to service.  The Veteran appealed that denial by filing an NOD in November 1989, and, after issuance of an SOC,  a substantive appeal in April 1990.  In May 1991, the Board denied the Veteran's claim, finding no evidence of an in-service stressor.  The evidence then of record consisted of service records that were absent of any psychiatric treatment, VA treatment records related to in-patient hospitalizations for psychiatric care, and the Veteran's statements with respect to in-service trauma, to include combat experiences.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In October 2010, the Veteran submitted a claim for service connection for PTSD, which the RO accepted as a request to reopen the previously denied claim.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's May 1991 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Pertinent evidence added to the claims file since the May 1991 Board decision includes VA treatment records, VA examination reports dated in January 2011 and February 2012, and a January 2015 letter from the Veteran's treating VA clinical psychologist.  

This evidence reflects that the Veteran has a current diagnosis of PTSD, consistent with the DSM 5, as noted by the January 2015 letter from the VA clinical psychologist.  The VA clinical psychologist also opined that the Veteran's PTSD was the result of his military service.  Furthermore, the Veteran has contended that, while serving in a combat zone in Vietnam, he was exposed to mortar attacks and enemy fire, resulting in his seeing many dead bodies.  As a result, the Veteran has reported that he experiences nightmares, flashbacks, and depression, which caused him to self-medicate with alcohol and drugs for many years.  He has generally suggested that he experienced fear associated with these in-service events.  

The Board finds that the above-described evidence-when considered in light of evidence previously of record and an applicable change in the regulation governing service connection for PTSD claims-provides a basis for reopening the previously-denied claim.  Since the Board's May 1991 decision, in 2010, 38 C.F.R. § 3.304(f) was revised to add the provisions of 38 C.F.R. § 3.304(f)(3).  The revision creates a new evidentiary standard for substantiating PTSD claims based on fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010); Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a Veteran's lay testimony to establish the occurrence of a claimed stressor so long as a psychiatrist or psychologist confirms that the testimony is sufficient to support a PTSD diagnosis and that symptoms are related to that stressor).

The Board finds that the evidence added since the May 1991 Board decision is "new" in that it was not before the Board at the time that the Veteran's prior claim was denied, and is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for PTSD.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-whether there is credible evidence of an in-service stressor, a current diagnosis of PTSD, and whether there exists a medical relationship between his current PTSD and in-service events and associated fear.  Thus, when considered in light of the evidence previously of record and the 2010 regulatory revision, the Veteran's assertions as to experiencing fear associated with exposure to identified hostile military or terrorist activity during service, and his associated symptoms-provides a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.  


REMAND

The Board finds that further AOJ action on the Veteran's claim for service connection for PTSD, on the merits, and his claim for service connection for an acquired psychiatric disorder other than PTSD, characterized as major depressive disorder, is warranted.  

The current record does not clearly resolve questions as to current psychiatric diagnosis(es), and etiology of any such current diagnosis(es).  In this regard, the Veteran underwent VA psychiatric examinations in January 2011 and February 2012.  The VA examiners found the Veteran did not have a current diagnosis of PTSD.  The VA examiners did find a diagnosis of major depressive disorder but were unable to give an opinion as to whether such was related to the Veteran's military service.  Furthermore, the VA examiners, while documenting the Veteran's reports of dead bodies and enemy fire while serving in Vietnam, noted that the Veteran's reports were not consistent with his VA treatment records, which he did not reflect his in-service stressors.  The Board, however, notes that the Veteran has remained consistent in his statements regarding in-service stressors since leaving service.  

Also of record is a January 2015 letter from the Veteran's VA clinical psychologist noting a diagnosis of PTSD, consistent with the DSM 5.  Furthermore, the VA psychologist noted that the Veteran's PTSD symptoms developed as a direct result of his exposure to combat-related traumatic events in service.  The psychologist also stated that the Veteran's depressive disorder developed secondary to his PTSD.  

The Board notes that while the January 2015 letter provides a sufficient basis, in part, to reopen the claim (as discussed above), that opinion does not provide a sufficient basis grant either claim remaining on appeal.  Although the psychologist concluded that a diagnosis of PTSD was appropriate, she did not provide a discussion as to whether, and how, the diagnostic criteria for that disability are met.  Furthermore, while the psychologist noted that depressive disorder was secondary to PTSD, no rationale for such conclusion was provided.  

Under these circumstances, the Board finds that further medical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claims for service connection for PTSD and major depressive disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened and original claims.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Centers (VAMCs) in  Birmingham, Alabama and Tuskegee, Alabama dated through November 2014.  As the Veteran reported during the January 2015 hearing that he continued to receive mental health treatment from VA, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Birmingham and Tuskegee VAMCs (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran not previously of record, to include records dated since November 2014, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Additionally, the Veteran testified during the Board hearing that he is receiving Social Security Administration (SSA) disability benefits.  However, the Veteran's SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination-particularly where, as here, the evidence does not clearly indicate the disability(ies) on which such award was based, and hence, the SSA records cannot be deemed irrelevant-VA is obliged to attempt to obtain and consider those records.  See 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Birmingham and Tuskegee VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran not currently associated of record, to include those dated since November 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Request from SSA complete copies of any determination on the Veteran's claim for disability benefits from that agency, together with the medical records that served as a the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should specifically address whether the Veteran meets-or at any time pertinent to the current October 2010 claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of fear associated with in-service events, to include exposure to mortar and rocket attacks, and seeing the bodies of individuals killed as a result of such attacks consistent with 38 C.F.R. § 3.304(f)(3).  The examiner must consider the January 2015 letter from the Veteran's treating VA clinical psychologist noting a service-related PTSD diagnosis.  

If a diagnosis of PTSD resulting from the identified stressor is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms.  

The examiner should also clearly indicate whether the Veteran currently has, or has had during any time pertinent to the current appeal, any other acquired psychiatric disorder, to include major depressive disorder.  

If the examiner finds that major depressive disorder and PTSD are diagnosed, the examiner must also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's depressive disorder was caused or aggravated (worsened beyond the natural progression) by PTSD.  If aggravation is found, the examiner must attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinions, the examiner must consider and discus all pertinent medical and other objective evidence of record, as well as all lay assertions.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority.  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


